Filed 5/13/21 Hart v. Hart CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 GUY HART et al.,                                                                     B291315

             Plaintiffs and Appellants,                                               (Los Angeles County
                                                                                      Super. Ct. No. BC519025)
             v.
                                                                              ORDER MODIFYING OPINION
 DON HART et al.,                                                                (CLERICAL ERROR)
                                                                              [NO CHANGE IN JUDGMENT]
             Defendants and Respondents.


THE COURT:*
           It is ordered that the opinion filed May 12, 2021 be
modified as follows:
           On page 37 of the opinion, last line of the second full
paragraph remove the “[“ between the letters “d” and “e”
from the word “shiel[ded” so it reads as “shielded”.
           The modification does not change the judgment.
________________________________________________________
*MANELLA, P. J.




                           2
Filed 5/12/21 Hart v. Hart CA2/4 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 GUY HART et al.,                                                                     B291315

             Plaintiffs and Appellants,                                               (Los Angeles County
                                                                                      Super. Ct. No. BC519025)
             v.

 DON HART et al.,

             Defendants and Respondents.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Gregory Alarcon, Judge. Affirmed.
     Guy Hart, in pro. per.; Sara Hart, in pro. per.; Keiter
Appellate Law and Mitchell Keiter for Plaintiffs and
Appellants.
     Michael T. Stoller and Bruce Adelstein for Defendants
and Respondents.
                      INTRODUCTION
      The individuals in this appeal are respondent Don
Hart, his brother appellant Guy Hart, and their mother
appellant Sara Hart.1 In March 2013, after years of
disagreements over businesses started and real property
purchased by the Harts, as well as mutual accusations of
financial mismanagement and misappropriation, the parties
agreed to use family friend Sam Pinchassi as a third-party
neutral for a form of alternative dispute resolution. Don
contended the parties intended Pinchassi to act as an
arbitrator and issue a final, binding decision, whereas
appellants contended Pinchassi was to act only as a mediator
and make a non-binding proposal. However, it is undisputed
that in June 2013, Pinchassi issued a document entitled
“Arbitration Ruling,” which purported to decide the
ownership of several pieces of real property and two
businesses, and to require appellants to pay Don a certain
amount of money.
      Two months after the “Arbitration Ruling” issued,
appellants filed a complaint against Don, DGH, Carlos
Velasquez, and several trusts, regarding issues addressed in
the arbitration ruling. Appellants amended the complaint in
February 2014, and in April 2014, respondents moved to
confirm the June 2013 arbitration award. In May 2014,
following opposition from appellants who disputed that an

1     The other respondent is DGH, LLC. Defendant Carlos
Velasquez has not appeared in this appeal. Because the Harts
share a surname, we refer to them by their first names.




                              2
arbitration had occurred, the court granted the motion and
confirmed the award. Shortly thereafter, appellants filed a
second amended complaint (the operative complaint), adding
Pinchassi and his son as defendants. Appellants accused
Pinchassi of fraudulently misleading them into participating
in the alternative dispute resolution, and accused Don of
transferring to Pinchassi’s son, “with the intent to hinder,
delay or defraud” appellants, a piece of real property
Pinchassi had awarded to Don.
      One week before trial, the court found appellants had
yet to serve Pinchassi or his son and severed them from the
action. Following a 35-day bench trial conducted over the
course of a year, the court entered judgment in favor of
respondents, finding most of appellants’ claims against Don
barred by the res judicata and collateral estoppel effects of
the confirmed arbitration award, and the remaining claims
unproven.
      Appellants now contend the court erred in confirming
the arbitration award, in finding their fraud and elder abuse
claims barred by res judicata and collateral estoppel, and in
severing Pinchassi and his son from the trial. They further
argue that various other events and occurrences, including
alleged attorney misconduct by respondents’ counsel and
guilty pleas by Velasquez and a non-party over a scheme to
defraud elders of real property, warrant reversal.
      Post-appeal, both appellants and respondents have
requested judicial notice of certain documents. Respondents
have also moved for sanctions, contending the appeal is




                              3
“frivolous and/or taken solely for the purpose of delay.”
Lastly, we have received two applications to file amicus
briefs, and a motion from respondents to file a supplemental
brief.
       Preliminarily, we find that appellants have forfeited
their arguments on appeal by failing to include any record
citations in their opening brief, in violation of California
Rules of Court, rule 8.204(a)(1)(C). Additionally, many of
their arguments are forfeited for failure to cite to legal
authority.
       Moreover, even considering appellants’ appeal on the
merits, we conclude the court did not err in confirming the
arbitration award, that the court properly determined most
of appellants’ claims were barred by res judicata and
collateral estoppel and the remainder were unproven, and
that the court was well within its discretion to sever
Pinchassi and his son from the trial. We find appellants’
other arguments without merit. Additionally, we deny both
parties’ requests for judicial notice because the documents
are unnecessary and unhelpful. We further deny
respondents’ motion for sanctions because we do not find
appellants’ appeal frivolous. Lastly, we deny the
applications to file amicus briefs and respondents’ motion to
file a supplemental brief.




                              4
          STATEMENT OF RELEVANT FACTS

     A.     The Parties Engage in Alternative Dispute
            Resolution
      Though there is sharp disagreement over what form of
alternative dispute resolution occurred, and whether
Pinchassi issued a binding ruling or a mere proposal, all
parties agree that appellants, on the one hand, and Don, on
the other hand, were having disagreements over the
ownership of several real properties and businesses, and
whether appellants had misappropriated or mismanaged
Don’s money or vice versa. It is further undisputed that in
March 2013, Guy sent Don an e-mail regarding the
“apparent issues at hand,” agreeing that “we will need help
in solving these issues,” and stating that “as discussed, we
will need to go to a Mediator, advisor to solve our
differences.” He went on to say, “Anyone that Don wants
is ok with me (Shmulik, Glickman, The previous
mediator) . . . .”2 He emphasized that the parties should
“deal with it like professional adults and solve this
once and for all!!!” Finally, he concluded: “We will follow
What ever the MEDIATOR tells us!!!” It is also
undisputed that Guy and Sara met with Pinchassi at least
three times and on June 10, 2013, Pinchassi issued a
one-page document entitled “Arbitration Ruling,” which
appellants received a few days later. Among other things,

2    At trial, Guy testified that Shmulik was a nickname for
Pinchassi.




                               5
the Arbitration Ruling distributed amongst the three parties
some or all of the interest in several pieces of real property
and two businesses (including respondent DGH), and
provided that Guy and Sara were to pay Don $85,000 and
$100,000 respectively.


      B.    Appellants File a Complaint
      In August 2013, appellants filed a complaint against
Don, DGH, Velasquez, and others.3 The complaint alleged
that appellants and Don were each one-third owners of five
pieces of real property (all of which were disposed of by the
Arbitration Ruling), and sought to quiet title to those
properties, and partition them by sale. The complaint also
requested an accounting regarding certain financial
transactions, and alleged that Don owed appellants at least
$2,000,000. In February 2014, appellants amended the
complaint, dropping the partition cause of action as well as
one of the five pieces of real property, but adding a cause of
action for elder abuse, alleging that Don’s actions alleged
elsewhere in the complaint had damaged Sara in the amount
of $2,400,000.




3     Eleven days after Pinchassi issued the Arbitration Ruling,
appellants’ counsel sent a letter to Don, accusing Pinchassi of
having improperly issued the ruling and insisting none of the
parties ever agreed to enter into an arbitration process.




                                6
     C.     Respondents Move to Confirm the
            Arbitration Award
      In April 2014, respondents filed a motion to confirm
the June 2013 arbitration award. In support of their motion,
respondents submitted a declaration from Don, which
described “an ongoing dispute” between Don, Guy, and Sara
regarding “income distribution from certain real properties
and the ownership of assets and the payment of the
mortgages.” In order to resolve these disputes, Guy, Sara,
and Don all agreed to an arbitration. Don then described the
process of selecting an arbitrator, and attached the March
2013 e-mail sent by Guy agreeing that Pinchassi was an
acceptable neutral, and that they would “follow What ever
the MEDIATOR tells us!!!” Don stated that numerous
meetings had taken place at least once or twice a week and
consumed hundreds of hours, and that all parties had
provided Pinchassi with hundreds of pages of documents and
responded to Pinchassi’s requests for additional information.
      Defendants also submitted a declaration from
Pinchassi, stating that Sara, Guy, and Don had contacted
him in March 2013 to “be the arbitrator and resolve their
respective claims.” He declared that all parties indicated
that “whatever decision I made would be binding and they
each would agree and honor it.” He claimed all three parties
were “actively involved and participated in the arbitration
process,” which took place over a series of weeks and
consumed hundreds of hours. He specifically recalled
meeting with Sara and Guy at least thirty times and stated




                             7
they provided him with hundreds of pages of documents.
After he issued the award in June 2013, Sara asked him to
change his decision, but he refused.
       On May 12, 2014, appellants opposed the motion,
contending the parties had agreed to ask Pinchassi to
facilitate a resolution of the issues, not decide them. They
claimed that after receiving the arbitration award, they
contacted Pinchassi and he apologized, stating the title of
the document -- “Arbitration Ruling” -- was an error
introduced when his son typed the document, and that the
“Ruling” was only a proposal. Relying on their assertion that
Pinchassi had “acted as a mediator in fact and in deed,”
appellants also objected to the Pinchassi declaration as
incompetent under Evidence Code section 703.5.4 Appellants
claimed the proceedings did not begin until May 2013 (as
Sara was out of the country), that they met with Pinchassi
only three times, and that Don was not present at those
meetings. Appellants submitted declarations from Sara,
Guy, and Leemor Hart Lavy (Sara’s daughter and Guy and
Don’s sister) attesting to these facts. Respondents replied,

4      (Evid. Code, § 703.5 [“No . . . arbitrator or mediator . . .
shall be competent to testify, in any subsequent civil proceeding,
as to any statement, conduct, decision, or ruling, occurring at or
in conjunction with the prior proceeding, except as to a statement
or conduct that could (a) give rise to civil or criminal contempt,
(b) constitute a crime, (c) be the subject of investigation by the
State Bar or Commission on Judicial Performance, or (d) give rise
to disqualification proceedings under paragraph (1) or (6) of
subdivision (a) of Section 170.1 of the Code of Civil Procedure”].)




                                8
submitting a supplemental Pinchassi declaration refuting
appellants’ claims.
      At the May 2014 hearing on the motion, appellants’
counsel made a conditional request for an evidentiary
hearing: “If it would be helpful to this court, we’d ask the
court to set this for evidentiary hearing or even allow the
plaintiffs to take the stand right now.” Earlier in the
hearing, appellants had indicated they wanted to question
Pinchassi regarding his statements that he spent “hundreds
of hours” on the arbitration. They also wanted to inquire
further into Don’s sale of 947 Wilcox (a piece of disputed real
property Pinchassi had awarded him) to Pinchassi’s son,
which appellants’ counsel stated she had learned of “[i]n
deposition two days ago.” The court did not specifically
respond to counsel’s conditional request, and took the matter
under submission.
      Four days later, the court granted the motion to
confirm the arbitration award, impliedly denying the request
for an evidentiary hearing. Acknowledging that respondents
bore “the burden of proving the existence of an agreement to
arbitrate . . . .” and that the parties had presented
contradictory characterizations regarding the proceedings,
the court “resolve[d] the conflicts in the evidence to find that
the parties agreed to, and participated in binding
arbitration, or, alternatively, binding mediation.” The court
then stated it would sign a proposed judgment “which
confirms the arbitration award as made . . . .”




                               9
      In June 2014, at appellants’ request, the court issued a
statement of decision, ruling there was a preponderance of
evidence to support the finding that the parties had engaged
in an arbitration. The court pointed to: (1) the fact that
Pinchassi issued a document entitled “‘Arbitration Award’”;5
(2) Pinchassi’s declaration attesting that both parties had
told him they trusted him to act as a fair arbitrator and to
issue a binding ruling; and (3) Don’s declaration, which was
“supportive of finding an arbitration agreement.” Regarding
the sale of 947 Wilcox, after finding that the evidence
submitted regarding the sale (an uncertified deposition
transcript) was inadmissible, the court stated that even
assuming admissibility, the evidence demonstrated that the
“arbitrator had nothing to do with the sale of property to his
son, and so pre-award arbitrator bias was not revealed.”
      The same day the court issued its statement of
decision, appellants moved for reconsideration. While
largely reiterating previous arguments, appellants
additionally alleged that in May 2013 (two months after he
had sent the e-mail agreeing to abide by “What ever the
MEDIATOR tells us!!!” and one month before the issuance of
the arbitration award), Guy had prepared a “mediation
agreement” signed by Guy, Sara, and Pinchassi (but not
Don), which reflected that Pinchassi was to act as a




5    It was actually entitled “Arbitration Ruling.”




                               10
mediator.6 Appellants also argued that Don’s deposition
(taken two days before the motion to confirm was heard)
revealed that he had been unaware of the difference between
an arbitrator and a mediator when the parties were
discussing alternative dispute resolution, and that weeks
after the Arbitration Ruling was issued, Don transferred to
Pinchassi’s son title to 947 Wilcox.7 The court denied the
motion for reconsideration, finding both that appellants
failed to demonstrate why the new evidence “could not with
diligence have been filed with the prior and supplemental
papers,” and that even considering the new evidence, there
was “other substantial evidence supporting award
confirmation.” The court reaffirmed “its prior rulings
confirming an arbitration award.”
      On the same day the court denied the motion for
reconsideration, appellants moved for relief under Code of



6     At deposition, Pinchassi denied ever seeing or signing the
“mediation agreement.” At trial, respondents presented expert
testimony that the signature attributed to Pinchassi was a
forgery; appellants presented expert testimony that it was
genuine.
7     The excerpts from the uncertified rough deposition
transcript that appellants submitted contained testimony from
Don that he wanted a third party who would issue a ruling, that
he sold the property to a trust managed by Pinchassi’s son for the
market price of $700,000 because it was about to be foreclosed
upon, and that he never discussed this property with Pinchassi’s
son until July 2013.




                               11
Civil Procedure section 473, subdivision (b). In October
2014, the court denied the motion.


      D. Second Amended Complaint
      Three days later, appellants filed a second amended
complaint (SAC), naming as defendants Don, DGH, Carlos
Velasquez, Pinchassi, and Pinchassi’s son. The only specific
allegation concerning Velasquez was that he was a co-
trustee of two trusts “which allegedly hold an interest in the
PROPERTIES at issue in this litigation.”
      The SAC contained eight causes of action. The first
and second causes of action (quiet title and declaratory
relief) asked the court to declare that Guy, Sara, and Don
each had a one-third interest in four pieces of real property.8
The third and fourth causes of action (accounting and money
had and received) alleged that respondents misappropriated
some amount of money. The fifth cause of action (elder
abuse) alleged that respondents stole Sara’s interest in the
four pieces of real property, damaging her in the amount of
$2,400,000. The sixth cause of action (fraud) was pled
against Pinchassi only, and essentially accused him of
deceiving appellants about the nature of the alternative
dispute resolution they would be engaging in. The seventh
cause of action (“Actual Fraud”) was pled against Pinchassi’s
son and Don, and alleged that Don transferred 947 Wilcox to


8    All four properties were listed in the Arbitration Ruling.




                               12
Pinchassi’s son “with the intent to hinder, delay or defraud”
appellants. Finally, the eighth cause of action (breach of
fiduciary duty) accused Don of breaching his fiduciary duty
to appellants by committing the acts alleged in the
complaint. The case was eventually set for trial in May
2015.9


      E.     Trial
      In early May 2015, Pinchassi and his son were severed
from the upcoming trial after the court ordered all unserved
defendants to be severed. One week later, a bench trial
began, spanning eleven months and consuming at least 35
days of court time. Much of the testimony related to
differing versions of the family’s history in starting
businesses and buying properties, whose money was used for
these endeavors, and who was at fault for financial losses or
mismanagement. Regarding the arbitration, Don testified
that it covered all the issues raised in appellants’ SAC. He
also testified that after the arbitration, he sold 947 Wilcox,
which was in foreclosure, to a trust managed by Pinchassi’s
son for market price, and that he had never spoken with
Pinchassi’s son prior to the transaction.



9     In December 2014, Don filed a cross-complaint against
appellants. Because the court found in favor of appellants (cross-
defendants) on the cross-complaint and no one has appealed that
ruling, we omit discussion of the cross-complaint.




                               13
       In January 2017, the court issued a statement of
decision in favor of respondents on the SAC. It found the
first through fifth and eighth causes of action were barred by
res judicata and collateral estoppel due to the confirmed
arbitration award. It found the sixth cause of action for
fraud was severed because it was pled only against
Pinchassi, a severed party. As to the seventh cause of action
for “Actual Fraud,” the court found appellants could have
raised the sale of 947 Wilcox at the arbitration but that in
any case, Don was the owner and title holder of 947 Wilcox
prior to the arbitration award, and thus had the right to sell
the property to Pinchassi’s son. Moreover, the court found
appellants had failed to prove Pinchassi “was improperly
influenced or considered evidence outside the Arbitration
Proceeding.” The court noted that Pinchassi and his son had
been severed from the trial and the court had found “no
Actual Fraud.”
       In April 2017, appellants requested that both Pinchassi
and his son be dismissed from the SAC. In May 2018, the
court entered a judgment confirming the June 2013
arbitration award, expressly finding no evidence of fraud to
“overcome the res judicata effect of the Arbitration Award.”
Appellants timely appealed.




                             14
     F.    Post-Appeal Motions

            1.   Judicial Notice
      In December 2019, appellants asked us to judicially
notice a sentencing order for non-party Michael Henschel,
and plea agreements and indictments for Henschel and
Velasquez, regarding a scheme to defraud elders of real
property. They argue these documents demonstrate
“Respondents Don, [Michael] Stoller (respondents’ counsel),
Velasquez, Henshel [sic] et al. have a premeditated, proven
and systematic modus operandi of defrauding people . . . .”
      In January 2020, respondents asked us to judicially
notice various pleadings from other cases involving Guy and
Sara. These included pleadings from ten other cases in
which Guy and/or Sara Hart were a party, including three
they filed against their former counsels in this case.


           2.    Sanctions
      In January 2020, respondents moved for sanctions “on
the grounds that the appeal is frivolous and/or taken solely
for the purpose of delay.”


            3.    Additional Briefs
      On October 16, 2020, fifteen days after appellants filed
their reply brief, we received two applications to file amicus
briefs: one from “Protecting Our Elders” and one from
“Mediation Center of Los Angeles.” In November 2020,




                              15
respondents opposed these applications, arguing they were
untimely and failed to make certain required disclosures.
     On April 5, 2021, more than six months after
appellants filed their reply brief, we received from
respondents a motion to file a supplemental brief addressing
new arguments and authorities raised in the reply brief.

                       DISCUSSION

     A.     Appellants Have Forfeited Their Arguments
            on Appeal
      An appellant’s brief must “[s]upport any reference to a
matter in the record by a citation to the volume and page
number of the record where the matter appears.” (Cal. Rules
of Court, rule 8.204(a)(1)(C).) “In order to demonstrate error,
an appellant must supply the reviewing court with some
cogent argument supported by legal analysis and citation to
the record. Rather than scour the record unguided, we may
decide that the appellant has forfeited a point urged on
appeal when it is not supported by accurate citations to the
record.” (WFG National Title Ins. Co. v. Wells Fargo Bank,
N.A. (2020) 51 Cal.App.5th 881, 894.) “Similarly, we may
disregard conclusory arguments that are not supported by
pertinent legal authority.” (Ibid.)
      Appellants’ opening brief is wholly devoid of citations
to the record. Therefore, they have forfeited all points urged
on appeal. They have additionally forfeited arguments




                              16
unsupported by pertinent legal authority.10 Moreover, they
have independently forfeited other arguments by failing to
raise them below, failing to raise them in their opening brief,
or failing to adequately summarize the evidence. Finally, as
explained below, we reject appellants’ arguments on the
merits.


      B.      The Court Did Not Err in Confirming the
              Arbitration Award
      In May 2014, recognizing that respondents had the
burden of proving the existence of an agreement to arbitrate,
the court “resolve[d] the conflicts in the evidence to find that
the parties agreed to, and participated in, binding
arbitration, or, alternatively, binding mediation.” The court
granted the motion to confirm and stated it would sign a
proposed judgment “which confirms the arbitration award as
made . . . .”
      Appellants argue the court erred both procedurally and
substantively in granting the motion. Procedurally,
appellants complain that: (a) they were denied an
opportunity to address the evidence supporting the motion to
confirm; and (b) they were unable to conduct discovery.
Substantively, they argue: (a) the arbitration award was not
entitled “Arbitration Award”; (b) there can be no arbitration

10    Respondents’ brief identified these deficiencies and argued
appellants’ appeal should be denied on this basis. Appellants’
reply did not address the argument.




                               17
award without a written arbitration agreement; (c) they
never agreed to arbitrate; (d) the issues to be arbitrated were
unspecified; (e) the proceedings that occurred did not
resemble an arbitration; (f) the alleged arbitrator was not a
neutral party; (g) the court erred in failing to apply the
statute of frauds though the arbitration award disposed of
real property; and (h) the court’s confirmation of the award
violated the “Elder Adult and Disability Civil Protection
Act.”11
      In considering an appeal from a judgment confirming
an arbitration award, “[t]o the extent the trial court made
findings of fact in confirming the award, we affirm the
findings if they are supported by substantial evidence.
[Citation.] To the extent the trial court resolved questions of
law on undisputed facts, we review the trial court’s rulings
de novo.” (Cooper v. Lavely & Singer Professional Corp.
(2014) 230 Cal.App.4th 1, 11-12.) “[I]n reviewing a judgment
confirming an arbitration award, we must accept the trial
court’s findings of fact if substantial evidence supports them,
and we must draw every reasonable inference to support the
award.” (Alexander v. Blue Cross of California (2001) 88
Cal.App.4th 1082, 1087.)




11   Appellants presumably intended to refer to the “Elder
Abuse and Dependent Adult Civil Protection Act,” codified at
Welfare and Institutions Code section 15600 et seq.




                               18
            1.    Alleged Procedural Errors

                    (a) Evidentiary Hearing
      Appellants contend the court erred in “failing to give us
an opportunity to confront evidence, or cross-examine
witnesses against us” before confirming the arbitration
award -- in other words, they claim the court should have
held an evidentiary hearing before ruling on the motion to
confirm. But appellants did not request an evidentiary
hearing until the court was hearing the motion, and then
requested one only “[i]f it would be helpful to this court.” In
granting the motion to confirm, the court impliedly denied
the request.
      We review the court’s denial for abuse of discretion. As
our Supreme Court observed in Rosenthal v. Great Western
Fin. Securities Corp. (1996) 14 Cal.4th 394, 413-414, in
deciding whether to confirm an arbitration award, “facts are
to be proven by affidavit or declaration and documentary
evidence, with oral testimony taken only in the court’s
discretion . . . . [¶] . . . . There is simply no authority for the
proposition that a trial court necessarily abuses its
discretion, in a motion proceeding, by resolving evidentiary
conflicts without hearing live testimony.”
      Appellants fail to explain how the court abused its
discretion in denying their conditional request for an
evidentiary hearing, and we independently discern no abuse.
First, appellants requested a hearing only “[i]f it would be
helpful” to the court. The trial court evidently determined it




                                19
would not. All parties -- Guy, Sara, and Don -- had
submitted declarations setting forth their version of events,
and nothing suggests their live testimony would have
deviated from their declarations. And while appellants may
have wished to question Pinchassi about the “hundreds of
hours” he allegedly spent on the arbitration, the court could
reasonably have concluded that whether the amount of time
described was accurate or hyperbole had no bearing on
whether the parties had participated in binding arbitration
resulting in an arbitration award. Additionally, the court’s
decision that no further information about the sale of 947
Wilcox to Pinchassi’s son was needed was reasonable in light
of appellants’ failure to file a pleading to vacate the
arbitration award within 100 days of its service, which, as
discussed below, forfeited their ability to argue arbitrator
corruption or fraud without equitable relief from the court
(which they had not sought). The court did not abuse its
discretion by denying appellants’ eleventh-hour request for
an evidentiary hearing.


                (b) Discovery
     Appellants contend they had “no opportunity to
conduct discovery” before the court confirmed the award.
The record refutes this claim. Appellants filed their initial
complaint in August 2013. Respondents did not file the
motion to confirm until April 2014, and appellants did not




                              20
file their opposition until mid-May. Appellants had over
eight months to conduct discovery.


           2.    Alleged Substantive Errors

                  (a) Title of Arbitration Award
      Appellants argue the award must be vacated because
“the one page document Respondents submitted to the trial
court [as the arbitration award] read: ‘[A]rbitration [R]uling,’
not ‘Arbitration Award,’ as required for a valid arbitration
award.” Appellants neither cite authority nor offer reasoned
argument for this claim and it is therefore forfeited.
(Mansell v. Board of Administration (1994) 30 Cal.App.4th
539, 545 [“‘an appellate brief “should contain a legal
argument with citation of authorities on the points made. If
none is furnished on a particular point, the court may treat
it as waived, and pass it without consideration”’”]; Allen v.
City of Sacramento (2015) 234 Cal.App.4th 41, 52 [“We are
not required to examine undeveloped claims or to supply
arguments for the litigants”].) In any case, Code of Civil
Procedure section 1283.4 provides that “[t]he award shall be
in writing and signed by the arbitrators concurring therein.
It shall include a determination of all the questions
submitted to the arbitrators the decision of which is
necessary in order to determine the controversy.” There is
no requirement that the award be entitled “Arbitration
Award.”




                              21
                (b)     Lack of Written Agreement to
                        Arbitrate
      In their opening brief, appellants rhetorically ask:
“How can the court - without a written and signed
agreement to arbitrate - enforce an arbitration ruling when
the latter cannot exist without the former?” To the extent
appellants suggest an arbitration award cannot exist
without a written arbitration agreement, the argument is
forfeited as undeveloped. (Allen v. City of Sacramento,
supra, 234 Cal.App.4th at 52.) In any case, the California
Arbitration Act defines “‘Award’” to include “an award made
pursuant to an agreement not in writing,” thus establishing
that an oral arbitration agreement may result in an
enforceable award. (Code Civ. Proc., § 1280, subd. (b);
Sampson v. Parking Service 2000 Com., Inc. (2004) 117
Cal.App.4th 212, 226 [“A settled rule of statutory
construction requires that we give effect and meaning to all
parts of the law if possible and to avoid an interpretation
that renders statutory language superfluous”]; see also Law
Offices of Ian Herzog v. Law Offices of Joseph M. Fredrics
(1998) 61 Cal.App.4th 672, 677 [“once the parties have
arbitrated and a written award is made, the courts can
enforce the award even if the underlying agreement to
arbitrate w[as] oral”]; Horn v. Gurewitz (1968) 261
Cal.App.2d 255, 258-259 [“no doubt that the purpose of . . .
[defining ‘award’ to include ‘an award made pursuant to an




                             22
agreement not in writing’] was to make enforceable written
awards made pursuant to an oral agreement”].)12


                  (c) Agreement to Arbitrate
      Appellants argue they “never agreed either out-loud or
in writing to binding arbitration,” “there was no meeting-of-
the-minds as required for a valid agreement to arbitrate,”
and they lacked “the power to select a neutral, qualified and
licensed arbitrator . . . .” Because the court found that
appellants had agreed to arbitration, we interpret
appellants’ argument as a substantial evidence challenge to
the court’s finding.



12     In their reply brief, appellants attempt to bolster their
argument by citing to Toal v. Tardif (2009) 178 Cal.App.4th 1208,
1220 (Toal). First, “[a]n appellant cannot salvage a forfeited
argument by belatedly addressing the argument in its reply
brief.” (SCI California Funeral Services, Inc. v. Five Bridges
Foundation (2012) 203 Cal.App.4th 549, 573, fn. 18.) Regardless,
appellants’ reliance on Toal is misplaced. Toal held that “[t]he
signature of defendants’ attorney on the arbitration stipulation,
standing alone, did not constitute substantial evidence that
defendants agreed to arbitrate . . . .” (Toal, supra, at 1213.) In
this context, the court stated it could not confirm an award
“without first finding the parties agreed in writing to arbitrate
their dispute.” (Id. at 1220.) We interpret this statement to
mean that an agreement to arbitrate signed only by a party’s
attorney is insufficient to bind the party. Toal did not involve an
oral agreement to arbitrate, expressly contemplated by statute.
(Code Civ. Proc., § 1280, subd. (b).)




                                23
      “A party who challenges the sufficiency of the evidence
to support a finding must set forth, discuss, and analyze all
the evidence on that point, both favorable and unfavorable.”
(Doe v. Roman Catholic Archbishop of Cashel & Emly (2009)
177 Cal.App.4th 209, 218.) Appellants have failed to do so.
Accordingly, we deem their substantial evidence challenge
forfeited. (Ibid. [failure to discuss all evidence forfeits
substantial evidence challenge].)
      Moreover, we would reject the challenge on the merits.
“An arbitration agreement exists where there is ‘(1) a third
party decision maker; (2) a mechanism for ensuring
neutrality with respect to the rendering of the decision; (3) a
decision maker who is chosen by the parties; (4) an
opportunity for both parties to be heard, and (5) a binding
decision.’” (Ortega v. Contra Costa Community College Dist.
(2007) 156 Cal.App.4th 1073, 1084-1085.) “The requirement
of a neutral, third party decision maker is satisfied when, as
here, the party-affiliated decision makers jointly select a
neutral to cast any necessary, deciding vote.” (Id. at 1085.)
      Substantial evidence supports the finding that
Pinchassi was a third-party decisionmaker selected by all
parties, that all parties had the opportunity to be heard, and
that Pinchassi issued a binding decision. Apart from Don’s
testimony concerning the events leading up to the
arbitration, it is undisputed that Guy sent Don an e-mail
agreeing that they needed a third party to resolve their
differences, confirming that Pinchassi was an acceptable
third party, and stating in no uncertain terms that the




                              24
parties would do whatever the third party decreed.13 It is
equally undisputed that Pinchassi issued an “Arbitration
Ruling,” addressing the properties and businesses the
ownership of which was in dispute. This evidence was
sufficient to support the court’s finding that the parties
agreed to arbitration. Appellants’ arguments to the contrary
amount to no more than a disagreement with the court’s
resolution of the conflicting evidence. The trial court
reasonably credited respondents’ evidence over appellants’
evidence, as it was entitled to do. We, in contrast, do not
reweigh the evidence: “‘[w]hen two or more inferences can
be reasonably deduced from the facts, the reviewing court is
without power to substitute its deductions for those of the
trial court.’” (Western States Petroleum Assn. v. Superior
Court (1995) 9 Cal.4th 559, 571.)14

13     In their reply brief, appellants make much of the fact that
the third party referenced was termed a “mediator” and not an
“arbitrator.” However, the e-mail concluded with the exhortation
to “deal with it like professional adults and solve this once and
for all!!!” and the representation that “We will follow What ever
the MEDIATOR tells us!!! [sic]” Taken as a whole, it is
reasonable to conclude appellants intended to have a neutral
third party decide the issues. “‘[T]he failure of the agreement to
identify the grievance procedure as “arbitration” is not fatal to its
use as a binding mechanism for resolving disputes between the
parties. [Citations.] [¶] More important is the nature and
intended effect of the proceeding.’” (Ortega v. Contra Costa
Community College Dist., supra, 156 Cal.App.4th at 1084.)
14    In their reply brief, appellants argue there is no evidence
that Sara agreed to arbitrate, as it was only Guy who sent the
(Fn. is continued on the next page.)




                                       25
      Appellants also contend the court erroneously
confirmed the arbitration award based on Pinchassi’s
“unauthenticated and inadmissible declarations.”
Specifically, appellants argue the court could not rely on
Pinchassi’s declarations because he allegedly admitted he
did not speak, read, or write English and, at a deposition
taken a year after the award was confirmed, he allegedly
claimed his declarations were forgeries.
      First, while appellants objected to Pinchassi’s initial
declaration on several grounds, his alleged inability to
speak, read, or write English was not one of them. Second,
while in deposition, Pinchassi initially testified the signature
on the January 2014 declaration was not his, he later
corrected this testimony to affirm his signature on the
document.15 Third, as Pinchassi was not deposed until a
year after the court confirmed the arbitration award, his
testimony was self-evidently not before the court when it


e-mail to Don. “As this argument was first raised in the reply
brief, it is forfeited.” (L.A. Taxi Cooperative, Inc. v. The
Independent Taxi Owners Assn. of Los Angeles (2015) 239
Cal.App.4th 918, 926, fn. 7.) It is also forfeited because in
opposing the motion to confirm arbitration, appellants never
argued that Sara did not agree to participate in the proceedings,
only that the proceedings were to be a mediation, not an
arbitration.
15    While Pinchassi at one point testified he did not know what
the January 2014 declaration was, he also repeatedly testified
that due to various medical ailments, he could hardly remember
things that happened six months ago, let alone two years ago.




                                26
ruled on the motion to confirm the award. Finally, even
without Pinchassi’s declarations, the evidence was sufficient
to justify the court’s finding that the parties agreed to
arbitrate. Don’s declaration attesting to the manner in
which the agreement to arbitrate was reached and the
arbitration was conducted, Guy’s unequivocal e-mail
acknowledging the need to resolve the issues between the
parties, declaring Pinchassi to be an acceptable neutral, and
committing to abide by the neutral’s decision, and the fact
that Pinchassi served a document entitled “Arbitration
Ruling” that, in fact, disposed of the various properties and
businesses that were the subjects of the parties’ dispute
constitute substantial evidence that the parties agreed to
arbitrate.16

16     In their reply brief, appellants belatedly argue that
Pinchassi’s declarations are incompetent under Evidence Code
section 703.5, and contend that Trabuco Highlands Community
Assn. v. Head (2002) 96 Cal.App.4th 1183 mandates reversal
because the court relied on Pinchassi’s declaration to find the
parties had agreed to arbitrate. As this argument was first
raised in the reply brief, it is forfeited. (L.A. Taxi Cooperative,
Inc. v. The Independent Taxi Owners Assn. of Los Angeles, supra,
239 Cal.App.4th at 926, fn. 7.) Moreover, an exception to
Evidence Code section 703.5’s prohibition regarding arbitrator
testimony “permits an arbitrator to provide testimony that
‘addresses [a] charge of bias, partiality or improper conduct.’”
(Cox v. Bonni (2018) 30 Cal.App.5th 287, 314, citing Betz v.
Pankow (1993) 16 Cal.App.4th 919, 927 [exception potentially
implicated where trial proceedings concerned arbitrator’s
purported misconduct].) Even before the initial complaint was
filed, appellants accused Pinchassi of improperly issuing an
(Fn. is continued on the next page.)




                                       27
                   (d) Issues to Be Arbitrated
        Appellants argue they “were never given the
opportunity to define the scope of what could be arbitrated
. . . .” But in opposing the motion to confirm, appellants
argued only that Pinchassi “was asked by the parties
collectively to help them resolve their differences. Prior to
beginning the mediation, PINCHASSI knew and confirmed
with SARA and GUY that his function was to facilitate a
resolution of the issues and not to decide them.” In other
words, appellants did not contend that the arbitration issues
were unidentified or that they lacked the opportunity to
specify them, only that Pinchassi was not to decide them.
Appellants have therefore forfeited this argument by failing
to raise it below.17 (See Premier Medical Management


arbitration award. They continued that theme in opposing
respondents’ motion to confirm the award. In any event, unlike
in Trabuco, the court here considered not only Pinchassi’s
declarations, but also Don’s declaration, Guy’s e-mail, and the
fact that Pinchassi issued an “Arbitration” ruling. As Trabuco
recognized, “If the trial court had simply decided whether the
arbitration was binding based on the declarations of the parties
concerning what was said at the arbitration hearing, we might
simply affirm the ruling by concluding it was a matter of
credibility for the trial court to decide.” (Trabuco, supra, 96
Cal.App.4th at 1190.)
17     Moreover, the scope of the arbitration was apparent. Guy’s
e-mail to Don referenced the “apparent issues at hand,” agreed
that “we will need help in solving these issues,” and exhorted the
parties to “solve this once and for all!!!” And in their opening
brief on appeal, appellants argue Pinchassi was helping solve a
(Fn. is continued on the next page.)




                                       28
Systems, Inc. v. California Ins. Guarantee Assn. (2008) 163
Cal.App.4th 550, 564.)


                  (e) Conduct of Arbitration
      Appellants argue the court erred in confirming the
arbitration award because Don, Guy, and Sara were never
present at the same time before Pinchassi, Pinchassi failed
to make “any sort of opening statement,” appellants were
denied “an opportunity to present evidence to support their
case,” and Pinchassi did not present appellants “with any
evidence to support Don’s position . . . .”
      Appellants cite no authority for the proposition that an
arbitration requires all parties to be present at the same
time. In fact, there is no requirement that an arbitrator
meet with the parties at all. (See Schlessinger v. Rosenfeld,
Meyer & Susman (1995) 40 Cal.App.4th 1096, 1105
[declining to find “that an arbitrator [must] always resolve
disputes through the oral presentation of evidence or the
taking of live testimony”].) Nor is there any authority that
the arbitrator is required to make an opening statement, or
justify his decisions to the litigants. Furthermore,
appellants admitted that they met with Pinchassi at least


dispute “regarding properties we owned jointly as part of our
family business.” Thus, it is apparent that the parties
understood the issues to be resolved, and that these issues
included disposition of the real property and business interests
referenced in the Arbitration Ruling.




                                29
three times -- they did not explain why they could not have
presented their evidence at those meetings.


                   (f) Arbitrator Fraud/Corruption
        Appellants argue the court erred in confirming the
arbitration award because Pinchassi “was not neutral due to
his undisclosed prior business relationship with Don, and
because [Pinchassi] had a vested interest in the outcome of
how the properties were distributed.” Appellants have
forfeited any such argument by failing to make it within 100
days of the service of the arbitration award.
        Code of Civil Procedure section 1286.2, subdivision (a),
provides that “Subject to Section 1286.4, the court shall
vacate the award if the court determines any of the
following” and lists six grounds under which an arbitration
award may be vacated. Several grounds relate to fraud or
corruption of the arbitrator. (Code Civ. Proc., § 1286.2,
subds. (a)(1)-(3).) However, section 1286.4 provides that “the
court may not vacate an award unless: [¶] (a) A petition or
response requesting that the award be vacated has been duly
served and filed; or [¶] (b) A petition or response requesting
that the award be corrected has been duly served and filed
. . . .” Such a petition or response must be served and filed
no later than 100 days after service of the arbitration award.
(Code Civ. Proc., § 1288.) Failure to do so deprives the court
of the ability to consider challenges made under Code of Civil
Procedure section 1286.2. (Eternity Investments, Inc. v.




                              30
Brown (2007) 151 Cal.App.4th 739, 742 [when party failed to
“bring a timely petition or response to correct or vacate the
[arbitration] award, the trial court had no choice but to
disregard defendants’ challenge [under section 1286.2] and
‘confirm the award as made’”]; see also Louise Gardens of
Encino Homeowners’ Assn., Inc. v. Truck Ins. Exchange, Inc.
(2000) 82 Cal.App.4th 648, 659 [“A party who fails to timely
file a petition to vacate under section 1286 may not
thereafter attack that award by other means on grounds
which would have supported an order to vacate”]; Abers v.
Rohrs (2013) 217 Cal.App.4th 1199, 1212 [100-day limit is
jurisdictional].) Because appellants never brought a petition
to vacate the arbitration award, and their response to the
motion to confirm the award was filed and served more than
100 days after service of the arbitration award, appellants
forfeited any argument that the award should be vacated
under any of the grounds specified in Code of Civil Procedure
section 1286.2.18



18     While a litigant may seek relief from the failure to file a
petition to vacate the award within the requisite deadline under
the court’s equitable power, appellants do not claim to have
sought such relief. (Eternity Investments, Inc. v. Brown, supra,
151 Cal.App.4th at 746 [“a trial court may exercise its equitable
power to grant relief if the deadline expires due to extrinsic
mistake or fraud”].) In any event, the court eventually found,
after 35 days of trial, that appellants had failed to show
Pinchassi was improperly influenced or that he considered
evidence outside the arbitration.




                                31
                   (g) Statute of Frauds and Elder Abuse
       Appellants contend the court erred in failing to “apply
the Statute of Frauds, California Civil Code section 1624, to
a situation involving the arbitration of disbursement of real
property without proper written agreement.” They further
argue the award should be vacated “because it was procured
via illegal conduct in violation of Elder Adult and Disability
Civil Protection Act (EADACPA) [sic].”
       Preliminarily, appellants have forfeited these
arguments by failing to raise them when opposing the
motion to confirm the arbitration award. (See, e.g., Premier
Medical Management Systems, Inc. v. California Ins.
Guarantee Assn., supra, 163 Cal.App.4th at 564.)
Regardless, the statute of frauds bars an oral agreement “for
the leasing for a longer period than one year, or for the sale
of real property, or of an interest therein.” (Civ. Code,
§ 1624, subd. (a)(3).) An agreement to arbitrate is not such
an agreement, and appellants present no authority to the
contrary. Additionally, it is unclear why appellants claim
the agreement to arbitrate violated the EADACPA. By
failing to develop the argument on appeal, they have
forfeited it. (Allen v. City of Sacramento, supra, 234
Cal.App.4th at 52 [“We are not required to examine
undeveloped claims or to supply arguments for the
litigants”].)




                             32
     C.    The Court Did Not Err in Finding Most of
           Appellants’ Claims Barred by the Confirmed
           Arbitration Award
      The court found that most of appellants’ claims were
barred by the res judicata and collateral estoppel effects of
the confirmed award.19 On appeal, appellants contend their
fraud and elder abuse claims were erroneously dismissed
under res judicata because “the alleged arbitration itself was
the fraud and elder financial abuse . . . .” They also contend
that because the transfer of 947 Wilcox to Pinchassi’s son
occurred after the arbitration, the court erred in finding they
could have raised the issue during the arbitration. While
appellants are correct that the transfer of 947 Wilcox could
not have been raised in the arbitration, we conclude this
mistaken finding was harmless. We disagree with the
remainder of appellants’ contentions.


            1.   Fraud
      The operative complaint contained two fraud causes of
action. In the sixth cause of action for fraud, Pinchassi was
the only named defendant. The court severed any claims
against him, and appellants later dismissed him. Therefore,
the court’s judgment could not have encompassed this claim



19    The one exception was the sixth cause of action for fraud,
which the court noted was pled only against Pinchassi, a severed
party.




                               33
and, as appellants have dismissed Pinchassi, any issues
regarding this cause of action are moot.
      The seventh cause of action (“Actual Fraud”) was pled
against both Don and Pinchassi’s son. This cause of action
alleged that despite appellants’ interest in 947 Wilcox, Don
transferred 947 Wilcox to Pinchassi’s son after the
Arbitration Ruling “with the intent to hinder, delay or
defraud” appellants. While it is unclear what cause of action
appellants intended to allege, the court understood the claim
to be that Pinchassi awarded 947 Wilcox to Don to benefit
Pinchassi’s son and with the intent to defraud appellants.
Although the court erred in stating appellants could have
raised this issue in the arbitration proceeding -- the sale
occurred after the arbitration -- the court further found that
Don was the rightful owner of 947 Wilcox prior to the
arbitration award and thus had the right to sell the
property. The court additionally found appellants had failed
to show Pinchassi was improperly influenced or considered
evidence outside the arbitration. It therefore concluded no
“Actual Fraud” had been proven against Don.20 Any error in
claiming this cause of action could have been raised before
the arbitrator is thus harmless, because the court
independently found appellants had failed to demonstrate
fraud, and substantial evidence supports that finding.


20     This finding is supported by Don’s testimony that he sold
947 Wilcox to a trust managed by Pinchassi’s son for market
price.




                                34
             2.   Elder Abuse
      Contrary to appellants’ claim on appeal that “the
alleged arbitration itself was the . . . elder financial abuse”,
their fifth cause of action for elder abuse alleged only that
respondents stole Sara’s interests in four pieces of real
property, damaging her in the amount of $2,400,000 -- there
is no allegation that the arbitration itself constituted elder
abuse. It is undisputed that all four pieces of real property
were addressed by the Arbitration Ruling. Further, the
Arbitration Ruling provided that Sara was to pay Don
$100,000, and Don testified that all the allegations included
in this cause of action were addressed in the arbitration.
The court did not err in finding the elder abuse claim stated
in the SAC was, or could have been, raised and decided in
the arbitration.


     D.     The Court Did Not Err in Severing the
            Causes of Action Against Pinchassi and His
            Son
       Appellants argue the court erred in severing the causes
of action against Pinchassi and his son because the claims
against them and Don were “inextricably intertwined.” “[A]
trial court has broad discretion to consolidate or sever causes
of action and will not be reversed on appeal except for an
abuse of discretion.” (Schonfeld v. City of Vallejo (1975) 50
Cal.App.3d 401, 418.) Given that the case had already been
pending for over 18 months, the trial court’s decision to sever




                               35
unserved defendants was reasonable. To the extent
appellants contend the severance prejudiced them, they
provide neither argument nor authority to support that
contention. Severing the Pinchassis would not have
prevented appellants from calling them as witnesses or from
presenting any evidence relating to them to prove liability
against respondents. The court did not abuse its discretion
by severing the Pinchassis.


     E.    Appellants’ Other Arguments Are
           Unavailing

           1.    Attorney Stoller’s Acts
      Appellants accuse respondent’s counsel Stoller of
several improprieties, including that he bullied Sara on the
stand, misled or lied to the court, and tampered with
evidence. They argue this “gross misconduct” warrants a
mistrial.
      Preliminarily, appellants have forfeited this argument
because the record discloses no request for a mistrial made
below. (See Premier Medical Management Systems, Inc. v.
California Ins. Guarantee Assn., supra, 163 Cal.App.4th at
564.) Additionally, appellants fail to cite any portion of the
record demonstrating bullying, and our independent review
revealed only Stoller’s zealous representation of his client.
While the record is replete with Stoller’s objections and
colloquy with opposing counsel and the court, there is no
evidence the court considered Stoller’s comments as factual




                              36
evidence. Finally, nothing in the record suggests Stoller
tampered with any evidence.21


            2.    Other Irrelevant Contentions
      Appellants also argue that we should reverse because:
(a) Velasquez and non-party Henschel allegedly pled guilty
to a scheme to defraud elders of real property; (b) Stoller was
“mentioned” in the criminal indictment of Velasquez and
Henschel, and was at one point suspended by the State Bar;
and (c) Stoller “shielded” Velasquez (whom he was
representing in another criminal matter) by lying to the
court regarding Velasquez’s whereabouts.
      As to the first two points, to the extent appellants
contend that guilty pleas or Stoller’s being “mentioned” in an
indictment somehow compelled the trial court to find
respondents liable in the underlying case, there is no logical
connection. Guilt by association is not a facet of American
law. As to the accusation that Stoller “shield[ed” Velasquez

21     Appellants cite to a stipulation between the parties
providing for the admission of certain exhibits that also included
the language that “the parties are aware that during the course
of the trial . . . the integrity of the Exhibits may have been
breached and to such an extent, . . . the Courtroom Clerk shall
not be held responsible for any such breach or related
consequences. To the extent that any exhibit is missing, the
parties will jointly provide a replacement copy of that exhibit.”
This is not evidence that Stoller tampered with evidence at all,
much less in a way that prejudiced appellants either at trial or on
appeal.




                                37
by lying about his physical whereabouts, appellants point to
nothing in the record to support this allegation. They
additionally fail to articulate how Velasquez’s absence at
trial prejudiced them. Velasquez was accused only of being
the trustee of trusts that claimed an interest in the real
properties in question. As discussed above, the confirmed
arbitration award foreclosed appellants from challenging the
title to those properties.


     F.    We Deny the Motions Made During the
           Appeal

            1.   Judicial Notice
      We deny appellants’ request for judicial notice as the
documents they request we notice -- a sentencing order for
non-party Henschel, and plea agreements and indictments
for Henschel and defendant Velasquez -- are irrelevant to
this appeal. The SAC contains no allegation that Henschel
or Velasquez committed any wrongdoing and regardless,
proof that people potentially associated with Don have been
indicted or sentenced for stealing real property has no
tendency in reason to prove or disprove any disputed fact of
consequence to the determination of this action, and is thus
irrelevant. We also deny respondents’ request for judicial
notice as the documents they request we notice are
unnecessary to decide this appeal.




                             38
            2.   Sanctions
      We deny respondents’ motion for sanctions. While we
have concluded substantial evidence supports the trial
court’s confirmation of the arbitration award, the amount of
evidence is not staggering. Given that the judgment relied
heavily on the res judicata and collateral estoppel effects of
the confirmed award, we do not find appellants’ appeal
frivolous. Nor is there anything in the record to suggest the
appeal was taken solely for the purpose of delay.


             3.    Additional Briefs
      We deny both applications to file amicus briefs. First,
the applications are untimely. California Rules of Court,
rule 8.200(c)(1) provides that “Within 14 days after the last
appellant’s reply brief is filed or could have been filed under
rule 8.212, whichever is earlier, any person or entity may
serve and file an application for permission of the presiding
justice to file an amicus curiae brief. For good cause, the
presiding justice may allow later filing.” Appellants’ reply
brief was filed on October 1, 2020, and “could have been filed
under rule 8.212” on February 5, 2020.22 Therefore, the
potential amici had until February 19, 2020, to request to


22    California Rules of Court, rule 8.212(a)(3) provides: “An
appellant must serve and file its reply brief, if any, within 20
days after the respondent files its brief.” Here, respondents filed
their brief on January 16, 2020. Twenty days thereafter is
February 5, 2020.




                                39
file an amicus brief. They were eight months late.23 No good
cause has been shown to permit these late filings, and we
discern none.
      Second, California Rules of Court, rule 8.200(c)(2)
provides: “The application must state the applicant’s
interest and explain how the proposed amicus curiae brief
will assist the court in deciding the matter.” Neither brief
explains how the proposed amicus brief will assist us in
deciding the matter. Both applications also lack the contact
information required by rule 8.40(b).24



23    Even were we to calculate the date from when appellants
actually filed the reply brief, amici would be late.
24    We note also that rule 8.200(c)(3) of the California Rules of
Court requires that the application identify: “(A) Any party or
any counsel for a party in the pending appeal who: [¶] (i)
Authored the proposed amicus brief in whole or in part; or [¶] (ii)
Made a monetary contribution intended to fund the preparation
or submission of the brief; and [¶] (B) Every person or entity who
made a monetary contribution intended to fund the preparation
or submission of the brief, other than the amicus curiae, its
members, or its counsel in the pending appeal.” Though there is
no evidence that Guy authored the amicus brief or paid for its
drafting, Guy was the agent for service of process for “Protecting
Our Elders,” and in fact sent a letter on their behalf to the
Appellate Division of the Superior Court. Yet that applicant
made no disclosure under rule 8.200 regarding its relationship
with Guy. We note additionally the similarities between the
applications from “Protecting Our Elders” and “Mediation Center
of Los Angeles” suggest a potential common (and undisclosed)
author of both applications.




                                40
     Respondents’ motion to file a supplemental brief
addressing appellants’ reply brief, filed more than six
months after appellants filed their reply brief, is denied.




                              41
                       DISPOSITION
      The judgment is affirmed. Respondents are awarded
their costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                                       MANELLA, P. J.



We concur:




WILLHITE, J.




COLLINS, J.




                           42